BUSSEY, Judge.
Jerald Ray Deason, hereinafter referred to as defendant, was sentenced, on his plea of guilty, in the District Court of Bryan County, Oklahoma, for the crime of Burglary in the Second Degree, After Former Conviction of a Felony, to a term of seven years imprisonment in the state penitentiary, and he appeals.
No motion to withdraw his plea of guilty was ever filed in the trial court, nor did the defendant file a Motion for New Trial, and on appeal his principal assignment of error is that the judgment and sentence imposed by the trial court was excessive.
From the record it is clear that the defendant knowingly and intelligently entered a plea of guilty, with full knowledge of the nature and consequence of said plea, while represented by counsel, and although it is argued at considerable length in the brief of the defendant that the punishment is cruel, unusual and excessive, no authority is cited to support this contention, but to the contrary, it has frequently been held that punishment ranging from eleven years imprisonment (Byington v. State, Okl.Cr., 363 P.2d 301 [1961]), to a term of 25 years imprisonment (Vassar v. State, Okl.Cr., 328 P.2d 445, certiorari denied 360 U.S. 936, 79 S.Ct. 1458, 3 L.Ed.2d 1548) in the state penitentiary was held not to be excessive.
We are of the opinion, and therefore hold, that this assignment of error is without merit and the judgment and sentence appealed from should be, and the same is hereby,
Affirmed.
BRETT, P. J., and NIX, J., concur.